UNITED STATES DisTieicpT COURT
SOUTRERN DIGTRCcCr OF TEXAS
CORPUS CHASTE DIVISION  ,tseaecr,
ED

Un ime STATES oF A MEMCO OCT 07 2019
Mr ‘ vA OF David J. Bradley, Clerk of Court
(7\ &c
| V.
LANCE Esewein CAGQ-3VL
DehendenT

 

“(RS Form 5b ENTER WTO couvQ@r RPE ced ©

 

Doane extur tre Sia ELS MOLnSbl
vty AHL COse cecor d vel ACATON

Cecovd.

Respe vk

ph Colt fq

Lance @. CE sesugeue
United States Courts
Southem District of Texas
FILED

-m BO

(Rev. July 2004)

Notice Concerning Fiduciary Relationship OCT 07 2019

(Internal Revenue Code sections 6036 and 6903)

Davict | Bradley-Cler af Caurt—

Identification

 

 

Name of person for whom you are acting (as shown on the tax return) ) Fede v ras tvusbree” Identifying number - | Decedent’s Taxpayer Ident. No.

LANCE C ESS WEIN Gad Npobiie ofCice'l SSF Ib 823)

Address of person for whom you are acting (number, street, Wl or suite no.

(Ui Consthdion Ave N dowicile of * Pol co ore” Net a Giy rte)

City or town, state, and, ZIP code (if a foreign address, see instryctions,)

Wadring on DC 207224 "Wren sarEs (0 swictel Covina 210091 TOW Ip

Unlawfullly appointed ‘fid ciary’s name

cel soe ww UMenumeracted. grivétunuenan patecte dln Opas ol?)

Bo} Colt (number, x and “Se or suite no.)

D\ley Springs ST (note Votes dlomizile On “residence,'! )

vel id ZIP Sode- . . Telephone number (optional
Prtlard Rx 46344 UnikdSttes £ AnEaa
a (Not UNITED STATES) | ;

1 Authority for fiduciary relationship. Check applicable box:

s

 

 

 

 

 

 

 

 

a(t) L] will and codicils or court order appointing fiduciary . . . . . . . . . (2) Date of death ...002 00002... 2 eee
b(1) 5 Court order appointing fiduciary . . . (2) Date (see instructions) _.......22.222...-
c Sul’ trust instrument and cvaien
d a om r. ebeseribg eR ves ion. & Connge\\ ede Se ch eT Tg Coogee
ever lawfuily axcupie & avy elec kao Coppow) ces Under
Giga) Nature of Liability and Tax Notices Fuse of 2ZoUSl

 

Type of tax (estate, gift, generation-skipping transfer, income, excise, etc.) P _.... RN bee eee ee ee eee eee

2

3 Federal tax form number (706, 1040, 1041, 1120, etc.) B® 1... YANN eee ee ccc ee eee ee eee e eee eeee

4 Year(s) or period(s) (if estate tax, date of death) » ....-¢! (oo wee ee ee ee ee ee eee cee eee

5 If the fiduciary listed in Part | is the person to whom notices and other written communications should be sent for all items
described on lines 2,3, and 4, check here... . Lo, Loe. rs a

6 If the fiduciary listed in Part | is the person to whom notices and other written communications should be sent for some (but not ail)
of the items described on lines 2, 3, and 4, check here » [_]and list the applicable Federal tax form number and the year(s) or
period(s) applicable

 

e\aa\a Revocation or Termination of Notice

 

 

Section A—Total Revocation or Termination

 

7 Check this box if.you are revoking or terminating all prior notices concerning fiduciary relationships on file with the Internal

Revenue Service for the same tax matters and years or periods covered by this notice concerning fiduciary relationship . »
_ Reason for termination of fiduciary relationship. Check applicable box: q
a 1) Court order revoking fiduciary authority Tis acre toc lawn TL ao p20 \SUSC NL

b Ll) Kertificate of dissolution or termination of a business e Per

c WF Other, Desoribe PhAvar lawn ilu BPI n elected bo wal \ie oKice

Sectibn B—Partial Revocation

 

8a Check this box if you are revoking earlier notices concerning fiduciary relationships on file with the Internal Revenue Service for
the same tax matters and years or periods covered by this notice concerning fiduciary relationship . . . . . . . . >» 4)
b Specify to whom granted, date, and address, including ZIP code.

 

Section C—Substitute Fiduciary

 

9 Check this box if a new fiduciary or fiduciaries have been or will be substituted for the revoking or terminating fiduciary ae

a if oO oes s) and oon ry ) eels ing ZIP code(s), of, n era ry(ies O
22% | Riskees ESR Bree to occu RY RG

id nln Oe 086 CH ee!

For Paperwork Reduction Actdand Privacy Act Notice, see back page. Form 96 (Rev. 7-2004)
 

 

 

 

 

Form 56 (Rev. 7-2004) Page 2
elama Court and Administrative Proceedings

Name of court {if other than a court proceeding, identify the type of proceeding and name of agency) Date proceeding initiated

Address of court Docket number of proceeding

City or town, state, and ZIP code Date Time a.m.| Place of other proceedings

 

 

 

p.m.

 

Part VI BRSeheige

| certify tha} | have the authority to execute this notice concerning destruction of unlawful fiduciary relationship on behalf of the nontaxpayer.

umnan Gains Kout™
lawhally a Fiduciary lol} 119

Title, if appli@able Date

Please
Sign
Here

Form 56 (Rev. 7-2004}

 
DOWNLOADED FROM:

Sovereignty Education and Defense Ministry
(SEDM) Website

http://sedm.org

Download our book:
Tax Freedom Solutions Manual
ee ree ET prt nee Se

S "
4 ~ :
Loence Css A Sic
a . . we .
, : , Shy BET tee EE gas Tee : “ity nore aa oy
- . A a FER Cx £3 ee. , aul runs srs axon ce aa i ;

 

LetWtetom Co oir

United States Courts \)
cae eere UN TED STATS Coyntose |

OCT O7 2019 W383 wnt shoreline Alva 70S
David J. Bradley, Clerk of Crur Co VEU S Chyt SH TS ‘ 1g Lb O |

FEE “BOSSES POD tei Np ety et el

 
